United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3914
                                     ___________

Eugene Wesley,                           *
                                         *
                    Appellant,           *
                                         * Appeal from the United States
       v.                                * District Court for the Eastern
                                         * District of Arkansas.
D. Boltinghouse, Sgt., Guard,            *
Jefferson County Jail Facility,          *      [UNPUBLISHED]
Arkansas Department of Correction,       *
originally sued as D Builtinghouse,      *
                                         *
                    Appellee.            *
                                    ___________

                               Submitted: June 23, 2000

                                    Filed: June 30, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Eugene Wesley appeals the dismissal of his 42 U.S.C. § 1983 action against
Sergeant D. Boltinghouse for use of excessive force while handcuffing Wesley during
a confrontation at the jail. Having carefully reviewed the record and the parties' briefs,
we conclude the action was properly dismissed and we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-